          Case 1:19-cv-05121-WHP Document 76 Filed 05/25/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________


RAHUL MANCHANDA,

                             Plaintiffs
                                                             Index No. 1:19-cv-05121
vs.

NAVIENT STUDENT LOANS &                                      NOTICE OF MOTION FOR
EDUCATIONAL CREDIT MANAGEMENT                                SUMMARY JUDGMENT
CORPORATION (“ECMC”),

               Defendant/Third-Party
               Plaintiff
(WHP)



          PLEASE TAKE NOTICE that, pursuant to Rule 56 of the Federal Rules of Civil

Procedure, and upon the supporting memorandum of law, affidavits, and all prior proceedings

had herein, Plaintiff RAHUL MANCHANDA, through undersigned counsel, will move this

Court, at the United States Courthouse, 500 Pearl Street, New York, New York 10007, at a

date and time to be determined, for an order granting summary judgment in favor of Plaintiff

RAHUL MANCHANDA              and against     Defendant EDUCATION MANAGEMENT

CORPORATION (“ECMC”) on Plaintiff’s Fair Debt Collection Practices Act (“FDCPA”)

and New York State False Advertising and Deceptive Commercial Practices Claims.

          WHEREFORE, Plaintiff RAHUL MANCHANDA respectfully moves this Court for

Summary Judgment in his favor, determining that ECMC is liable under the FDCPA and

New York State false advertising laws pursuant to GBL § 349 and for all other just and proper

relief.
    Case 1:19-cv-05121-WHP Document 76 Filed 05/25/21 Page 2 of 2




Dated: New York New York          FAZZIO LAW OFFICES
       May 25, 2021


                                  s/ John P. Fazzio
                                  By: JOHN P. FAZZIO ESQ. (1752)
                                  305 Broadway, 7th Floor
                                  New York, NY 10007
                                  Phone: (201) 529-8024
                                  Fax: (201) 529-8011
                                  Email: jfazzio@fazziolaw.com

                                  Attorneys for Plaintiff
                                  Rahul Manchanda




                                  2
